Exhibit 10.2
 
AMENDMENT NO. 1
TO CREDIT AGREEMENT
 
AMENDMENT NO. 1, dated as of July 17, 2008 (this “Amendment”), to the Credit
Agreement, dated as of August 23, 2007 (as amended, supplemented and restated or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among INGRAM MICRO INC., a Delaware corporation (“Micro”), INGRAM MICRO
COORDINATION CENTER B.V.B.A., a company organized under the laws of The Kingdom
of Belgium (“Coordination Center”), INGRAM MICRO EUROPE TREASURY LLC, a Delaware
limited liability company (“Treasury” and together with Micro and Coordination
Center, the “Borrowers”), the various financial institutions parties thereto
(the “Lenders”), The Bank of Nova Scotia, as the Administrative Agent for the
Lenders, and Bank of America, N.A., as the Syndication Agent for the Lenders.
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers have requested that certain terms of the Existing Credit
Agreement be amended as set forth below (the Existing Credit Agreement, after
giving effect to the terms of this Amendment, being referred to as the “Credit
Agreement”); and
 
WHEREAS, the Lenders party hereto and the Administrative Agent are willing to
amend the Existing Credit Agreement on the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the agreements herein contained, and for
other valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows.
 
PART I
DEFINITIONS
 
SUBPART 1.1. Definitions.  Unless defined herein or the context otherwise
requires, terms used in this Amendment, including the preamble and recitals,
have the meanings ascribed thereto in the Existing Credit Agreement.
 
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
 
Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part.
 
SUBPART 2.1. Section 8.2.1(a)(ii) of the Existing Credit Agreement is hereby
amended by deleting the date “March 31, 2007” in both places such date appears
and replacing it with the date “March 29, 2008”.
 
SUBPART 2.2. Section 8.2.2(a) of the Existing Credit Agreement is hereby amended
by deleting the date “March 31, 2007” therefrom and replacing it with the date
“March 29, 2008”.
 

--------------------------------------------------------------------------------


 
SUBPART 2.3. Items 8.2.1(a)(ii) (Ongoing Indebtedness) and 8.2.2(a) (Existing
Liens) of the Disclosure Schedule to the Existing Credit Agreement are hereby
deleted and replaced with the Items 8.2.1(a)(ii) and 8.2.2(a) attached to this
Amendment.
 
SUBPART 2.4. Section 8.2.1(b) of the Existing Credit Agreement is hereby amended
and restated to read in its entirety as follows:
 
(b)           Micro will not at the end of any Fiscal Period permit (i) Total
Indebtedness of Subsidiaries (other than Indebtedness of any Guarantor under any
Loan Document, Indebtedness of any Subsidiary of Micro in respect of the credit
agreement dated as of July 17, 2008 among Micro, various lenders and Scotia
Capital, as administrative agent, and Indebtedness constituting Acquired
Existing Debt and Liens) to exceed 10% of Consolidated Tangible Assets, or (ii)
Section 8.2.2(m) to be violated.
 
PART III
CONDITIONS TO EFFECTIVENESS
 
SUBPART 3.1. Effective Date.  This Amendment shall become effective on the date
(the “First Amendment Effective Date”) when all of the conditions set forth in
this Part have been satisfied to the satisfaction of the Administrative Agent.
 
SUBPART 3.1.1. Execution of Counterparts.  The Administrative Agent shall have
received counterparts of this Amendment, duly executed and delivered on behalf
of the Borrower, the Required Lenders and itself.
 
SUBPART 3.1.2. Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto shall be satisfactory in form and substance to the
Administrative Agent and its counsel.  The Administrative Agent and its counsel
shall have received all information and such counterpart originals or such
certified or other copies of such materials, as the Administrative Agent or its
counsel may reasonably request, and all legal matters incident to the
transactions contemplated by this Amendment shall be satisfactory to the
Administrative Agent and its counsel.
 
The Administrative Agent shall promptly notify the Borrower and the Lenders when
the foregoing conditions have been satisfied and the occurrence of the First
Amendment Effective Date, and such notice shall be conclusive and binding on all
parties to the Credit Agreement.
 
PART IV
MISCELLANEOUS PROVISIONS
 
SUBPART 4.1. Loan Document pursuant to Existing Credit Agreement.  This
Amendment is a Loan Document pursuant to the Existing Credit Agreement and shall
be construed, administered and applied in accordance with all of the terms and
provisions of the Existing Credit Agreement.  Upon and after the execution of
this Amendment by each of the parties hereto, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Existing Credit Agreement shall mean and be a reference
to the Existing Credit Agreement as modified hereby.
 
2

--------------------------------------------------------------------------------


 
SUBPART 4.2. Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
SUBPART 4.3. Limited Amendments.  The foregoing amendments shall be limited
precisely as written and in no event shall be deemed to constitute an amendment
of any other term, provision or condition of the Existing Credit Agreement or
any other Loan Document or prejudice any right or remedy that the Administrative
Agent or any Lender may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document.  In furtherance
of the foregoing, except as expressly amended hereby, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Existing Credit Agreement shall remain unchanged and shall continue to be
in full force and effect in accordance with their respective terms.
 
SUBPART 4.4. Governing Law; Entire Agreement.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.  This Amendment constitutes the entire understanding among the
parties hereto with respect to the subject matter hereof and supersedes any
prior agreements, written or oral, with respect thereto.
 
SUBPART 4.5. Payment of Fees and Expenses.  The Borrowers hereby agree to pay
and reimburse the Administrative Agent for all its reasonable fees and expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment and related documents, including all reasonable fees and
disbursements of Mayer Brown LLP, counsel to the Administrative Agent.
 
SUBPART 4.6. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts by the parties hereto, each of which counterparts when so
executed shall be an original, but all the counterparts shall together
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.
 
SUBPART 4.7. Representations and Warranties.  In order to induce each Lender to
enter into this Amendment, each Borrower hereby represents and warrants that (i)
no Default exists on the First Amendment Effective Date, both before and after
giving effect to this Amendment, and (ii) on the First Amendment Effective Date,
both before and after giving effect to this Amendment, all representations and
warranties contained in the Existing Credit Agreement and in the other Loan
Documents are true and correct in all material respects (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).
 
SUBPART 4.8. Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provision hereunder.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
 
INGRAM MICRO INC.
 
INGRAM MICRO COORDINATION CENTER, B.V.B.A.
                 
By:
/s/ Alain Monie
 
By:
/s/ Jay Forbes
   
Name:
Alain Monie
   
Name: Jay Forbes
   
Title:
President and Chief Operating
   
Title:   Executive Vice President and
     
Officer
   
   President EMEA
                             
By:
/s/ William D. Humes
         
Name:
William D. Humes
         
Title:
Executive Vice President and
           
Chief Financial Officer
                                   
INGRAM MICRO EUROPE TREASURY LLC
       
By:  Ingram Micro Inc.,  as its sole member
                           
By:
/s/ Alain Monie
         
Name:
Alain Monie
         
Title:
President and Chief Operating
           
Officer, Ingram Micro Inc.
                       
Manager, Ingram Micro Europe
         
Treasury LLC
       



 


 
One of Several Signature Pages to
Amendment No. 1 to Credit Agreement
 
 
4

--------------------------------------------------------------------------------


 



 
THE BANK OF NOVA SCOTIA
                       
By:
/s/ Diane Emanuel
     
Name: Diane Emanuel
     
Title:    Director
 



 


 


 


 


 
One of Several Signature Pages to
Amendment No. 1 to Credit Agreement
 
5

--------------------------------------------------------------------------------




 



 
BANK OF AMERICA, N.A.
                       
By:
/s/ Debra E. Delvecchio
     
Name: Debra E. Delvecchio
     
Title:   Managing Director
 

 


 


 


 


 
One of Several Signature Pages to
Amendment No. 1 to Credit Agreement
 
6

--------------------------------------------------------------------------------





 
UNION BANK OF CALIFORNIA, N.A.
                       
By:
/s/ James Heim
     
Name:  James Heim
     
Title:    Vice President
 

 
 
 


 


 
One of Several Signature Pages to
Amendment No. 1 to Credit Agreement
 
7

--------------------------------------------------------------------------------





 
KEYBANK NATIONAL ASSOCIATION
                       
By:
/s/ Sarah Dill
     
Name:  Sarah Dill
     
Title:    Vice President   
         

 




 


 


 
One of Several Signature Pages to
Amendment No. 1 to Credit Agreement
 
8

--------------------------------------------------------------------------------




 



 
MIZUHO CORPORATE BANK, LTD.
                       
By:
/s/ Bertram Tang
     
Name:  Bertram Tang
     
Title:     Authorized Signatory
 

 


 
 


 


 


 


 
One of Several Signature Pages to
Amendment No. 1 to Credit Agreement
 
9

--------------------------------------------------------------------------------




 



 
BNP PARIBAS
                           
By:
/s/ Mathew Harvey
     
Name:  Mathew Harvey
     
Title:     Managing Director
           
By:
/s/ William Davidson
     
Name: William Davidson
     
Title:    Director
 

 
 
 


 


 


 
One of Several Signature Pages to
Amendment No. 1 to Credit Agreement
 
10

--------------------------------------------------------------------------------